UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6248



JEFFERY TIMPSON,

                                            Plaintiff - Appellant,

          versus

KENNETH DREHER, in his individual, official
and professional capacities,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-95-2287-6-3AK)


Submitted:   August 20, 1996           Decided:     September 3, 1996


Before HAMILTON and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jeffery Timpson, Appellant Pro Se. Edwin Eugene Evans, Senior
Assistant Attorney General, Alexandria Skinner, Elizabeth A.
Holderman, SOUTH CAROLINA BUDGET AND CONTROL BOARD, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his complaint for want of prosecution. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Timpson v. Dreher, No. CA-95-2287-6-3AK (D.S.C. Feb. 6, 1996). We
grant Appellant leave to proceed in forma pauperis in this Court.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                         AFFIRMED




                                2